DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 04/15/2022 responsive to the Office action filed 02/04/2022 has been entered. Claims 1, 2, 6, 9, 10 and 20 have been amended. Claims 12-15 were previously withdrawn. Claims 1-6, 8-10, 12-16 and 19-20 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-11 filed 04/15/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (WO 2016/140670) in view of Gold et al. (US 2018/0111334) (all of record).

With respect to claims 1 and 3, Gutierrez teaches a three-dimensional (3D) fabrication system (“200”, Pa [00020]) comprising:
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]); 
an energy supply system (“an energy source 226”, Pa [00040]); and 
a controller (“210”, Pa [00021]) to: 
identify a first feature of an object to be fabricated (“identify any thin portions in the data 400 e.g. the thin portion 406”, Pa [00058]; “data 400 representing the three dimensional object”, Pa [00050]); 
based on the first feature having a size that is smaller than a predefined size (“A thin portion is a portion that has a thickness across at least one axis (e.g. width or length) that is below the threshold thickness.”, Pa [00053]), determine that a thermal support for the first feature to be fabricated (“thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [00054]; “the controller 210 may modify the data 400 to generate modified data 412 … include portion 414 … surround the boundary of the thin portion 406.”, Pa [00059]); 
form the thermal support by controlling the agent delivery system to deposit an energy absorbing agent onto a first set of particles (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]; “a suitable coalescing agent may be an ink-type formulation …comprise an infra-red light absorber, near infra-red light absorber, a visible light absorber, or a UV light absorber”, Pa [00023]) and controlling the energy supply system to supply energy onto the first set of particles on which the energy absorbing agent has been deposited, wherein the supplied energy causes the first set of particles to be heated to a temperature below a melting point temperature of the particles to enable the first set of particles to be heated without melting (“a predetermined level of energy may be temporarily applied to the layer 502b of build material…The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce.”, Pa [00070]; “The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]); 
form the first feature by controlling the agent delivery system to deposit a fusing agent onto a third set of particles (“slice 402 defining a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]) and controlling the energy supply system to supply energy onto the third set of particles on which the fusing agent has been deposited (“a predetermined level of energy may be temporarily applied to the layer 502b of build material.”, Pa [00070]), wherein heat from the first set of particles of the thermal support is to reduce a rate of thermal bleed from the third set of particles of the first feature (“the build material on which coalescing agent 506 is applied may prevent at least some heat from flowing away from the thin portion of the slice generated by applying coalescing agent 504 on the build material.”, Pa [0065]).

Gutierrez teaches that the controller forms the thermal support by controlling the agent delivery system to deposit an energy absorbing agent onto a first set of particles (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent deposited onto the first set of particles is a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of the supplied energy.
However, it is noted that using the claimed agent is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of controlling the agent delivery system to deposit the claimed energy absorbing agent. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Gutierrez teaches that the thermal support (“414”) surrounds the boundary of the thin portion of the object (“406”) (Pa [00065]), but does not specifically teach that the controller forms an intermediate section adjacent to the thermal support from a second set of particles, wherein the intermediate section is free of any fusing agent, the feature is formed adjacent to the intermediate section, and the thermal support is to be separated from the first feature by the intermediate section.
In the same field of endeavor, additive manufacturing, Gold teaches supports provided around the 3D object (Fig. 2) and the support is a sacrificial support that is not part of the object and is separated from the object by a portion of unfused powder such that a sacrificial support may be built next to the object and may be discarded when performing post-processing on the object (Pa [0019]). Since Gold teaches that the apparatus 100 builds objects, for example, the part 122, in a layer-by-layer manner by sintering or melting a powder material using an energy beam 136 generated by a source such as a laser 120 (Pa [0004]), and does not teach any use of an agent that is to raise a temperature of a powder material when the energy is applied to the powder material, one would appreciate that the portion of unfused powder would be free of the agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gutierrez with the teachings of Gold such that the one would configure the controller to form a portion of unfused powder, which is free of an agent that is to raise a temperature of the second set of particles when the energy is applied to the second set of particles, between the thin portion (“406”) of the object and the thermal support (“414”) for the purpose of easy removal of the portion 414 from the object when performing post-processing on the object.

With respect to claim 2, Gutierrez as applied to claim 1 above further teaches that the thermal support is inherently to have a higher temperature than the third set of particles prior to the supply of the energy onto the third set of particles because the thermal support is formed by the supply of the energy onto the first set of particles, i.e. the thermal support in which the energy is already supplied would have a higher temperature than a temperature of the particles in which no energy is supplied.

With respect to claim 4, Gutierrez as applied to claim 1 above further teaches that the controller is further to:
identify a second feature (“thick portion 404”, Pa [00053]) of the object; and 
based on the identified second feature having a size that is larger than the predefined size (“A thick portion is a portion that does not have a thickness across its axes (e.g. width or length) that is less than a threshold thickness”, Pa [00053]), control the agent delivery system and the energy supply system to form the identified second feature from a fourth set of particles without forming a thermal support for the identified second feature (“thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [0054] and Fig. 4C, i.e., the thick portion does not need a portion surround itself.).

With respect to claim 5, Gutierrez as applied to claim 1 above further teaches a recoater (“a build material distributor 224…a wiper blade and a roller”) to spread layers of particles (“to provide, e.g. deliver and/or deposit, successive layers of build material on the support member 204.”, Pa [00036]).

With respect to claim 6, even though Gutierrez as applied to claim 5 above shows that the thermal support (“414”) is arranged above the first feature of the object (“thin portion 406”) in Fig. 4C, since Gutierrez teaches that the portion 414 surrounds the boundary (e.g. external boundary) of any thin portion (Pa [00054]), one would have found it obvious to form the thermal support in the optimum position in order to surround any thin portion. If a thin portion is arranged at the lower part of the object, then one would have found it obvious to form the thermal support under the intermediate section and form the thin portion of the object on the intermediate section, in other words, one would have found it obvious to make the controller to control the recoater to: spread the first set of particles in lower layers of particles in a build envelope; spread the second set of particles in layers of particles above the lower layers of particles in the build envelope; and spread the third set of particles in layers of particles above the second set of particles to form the thermal support beneath the intermediate section and the first feature.

With respect to claim 8, Gutierrez as applied to claim 1 above further teaches that the controller is further to control the agent delivery system to deposit droplets of the energy absorbing agent at a sufficiently low contone level to cause the first set of particles to remain unfused responsive to the receipt of the energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “the density of coalescing agent 506 may be insufficient to achieve full solidification in the second portion when energy is applied”, Pa [00065]).

With respect to claim 16, Gutierrez as applied to claim 1 above further teaches that the first set of particles, the second set of particles, and the third set of particles comprise a plastic, a ceramic, a nylon, or a combination thereof, material (“One suitable material may be Nylon 12… powdered ceramic materials…a suitable build material may be a powdered semi-crystalline thermoplastic material.”, Pa [00019]).

With respect to claim 9, Gutierrez teaches an apparatus (“The additive manufacturing system 200”, Pa [00020]) comprising:
a controller (“210”, Pa [00021]); and 
a memory storing machine readable instructions that when executed by the controller (“the computer readable storage medium 216 may include one or both of a memory … The computer-readable storage medium 216 may store, encode, or carry computer executable instructions 218 that, when executed by the processor 212, may cause the processor 212 to perform any of the methods or operations”, Pa [00022]) are to cause the controller to: 
determine that a first feature of a 3D object to be fabricated has a size that is smaller than a predefined size, the predefined size being indicative of a likelihood that the first feature will not reach a sufficient temperature for an intended fusing level of particles forming the first feature (“A thin portion is a portion that has a thickness across at least one axis (e.g. width or length) that is below the threshold thickness.”, Pa [00053]; “thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material”, Pa [00054]); 
based on the determination, devise a thermal support to be fabricated for the first feature (“the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [00054]; “the controller 210 may modify the data 400 to generate modified data 412 … include portion 414 … surround the boundary of the thin portion 406.”, Pa [00059]); 
control fabrication components to: 
form the thermal support by applying a first set of particles in a build envelope (“the build material may be a powder-based build material”, Pa [00019]; “the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]), selectively depositing an energy absorbing agent onto the first set of particles (“The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), and supplying energy to cause the first set of particles on which the energy absorbing agent has been deposited to be heated to a temperature below a melting point temperature of the particles to enable the first set of particles to be heated without melting to form the devised thermal support (“414”) (“a predetermined level of energy may be temporarily applied to the layer 502b of build material…The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce.”, Pa [00070]; “The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]); 
form the first feature by applying a third set of particles in layers of particles adjacent to the first set of particles (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]), selectively depositing a fusing agent onto the third set of particles (“slice 402 defining a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]), and supplying energy onto the third set of particles to cause the third set of particles upon which the fusing agent has been deposited to melt (“a predetermined level of energy may be temporarily applied to the layer 502b of build material.”, Pa [00070]), wherein heat from the thermal support is to reduce a thermal bleed rate of the third set of particles (“the build material on which coalescing agent 506 is applied may prevent at least some heat from flowing away from the thin portion of the slice generated by applying coalescing agent 504 on the build material.”, Pa [0065]).

Gutierrez teaches that the controller forms the thermal support by controlling the agent delivery system to deposit an energy absorbing agent onto a first set of particles (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent deposited onto the first set of particles is a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of the supplied energy.
However, it is noted that using the claimed agent is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of controlling the agent delivery system to deposit the claimed energy absorbing agent. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Gutierrez teaches that the thermal support (“414”) surrounds the boundary of the thin portion of the object (“406”) (Pa [00065]), but does not specifically teach that the controller forms an intermediate section, adjacent to the thermal support, by applying a second set of particles in layers of particles, wherein the intermediate section is free of any fusing agent, and the feature is formed adjacent to the intermediate section.
In the same field of endeavor, additive manufacturing, Gold teaches supports provided around the 3D object (Fig. 2) and the support is a sacrificial support that is not part of the object and is separated from the object by a portion of unfused powder such that a sacrificial support may be built next to the object and may be discarded when performing post-processing on the object (Pa [0019]). Since Gold teaches that the apparatus 100 builds objects, for example, the part 122, in a layer-by-layer manner by sintering or melting a powder material using an energy beam 136 generated by a source such as a laser 120 (Pa [0004]), and does not teach any use of an agent that is to raise a temperature of a powder material when the energy is applied to the powder material, one would appreciate that the portion of unfused powder would be free of the agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gutierrez with the teachings of Gold such that the one would configure the controller to form a portion of unfused powder, which is free of an agent that is to raise a temperature of the second set of particles when the energy is applied to the second set of particles, between the thin portion (“406”) of the object and the thermal support (“414”) for the purpose of easy removal of the portion 414 from the object when performing post-processing on the object.

Further, even though Gutierrez shows that the thermal support (“414”) is arranged above the feature of the object (“thin portion 406”) in Fig. 4C and does not specifically teach applying a first set of particles in lower layers of particles in a build envelope, applying a second set of particles in layers of particles above the lower layers of particles in the build envelope, and applying a third set of particles in layers of particles above the second set of particles, since Gutierrez teaches that the portion 414 surrounds the boundary (e.g. external boundary) of any thin portion (Pa [00054]), one would have found it obvious to form the thermal support in the optimum position in order to surround any thin portion. If a thin portion is arranged at the lower part of the object, then one would have found it obvious to form the thermal support under the intermediate section and form the thin portion of the object on the intermediate section, in other words, one would have found it obvious to make the controller to control the fabrication components to: apply a first set of particles in lower layers of particles in a build envelope, apply a second set of particles in layers of particles above the lower layers of particles in the build envelope, and apply a third set of particles in layers of particles above the second set of particles.

With respect to claim 10, Gutierrez as applied to claim 9 above further teaches that the controller is further to:
determine that a second feature (“thick portion 404”, Pa [00053]) of the 3D object has a size that is larger than the predefined size (“A thick portion is a portion that does not have a thickness across its axes (e.g. width or length) that is less than a threshold thickness”, Pa [00053]); and
based on the identified second feature having a size that is larger than the predefined size, control the fabrication components to form the identified second feature from a fourth set of particles without forming a thermal support for the identified second feature (“thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [0054] and Fig. 4C, i.e., the thick portion does not need a portion surround itself.).

With respect to claim 19, Gutierrez as applied to claim 9 above further teaches that the first set of particles, the second set of particles, and the third set of particles comprise a plastic, a ceramic, a nylon, or a combination thereof, material (“One suitable material may be Nylon 12… powdered ceramic materials…a suitable build material may be a powdered semi-crystalline thermoplastic material.”, Pa [00019]).

With respect to claim 20, Gutierrez as applied to claim 9 above further teaches that the deposited energy absorbing agent has a sufficiently low contone level to cause the first set of particles to remain unfused in responsive to the receipt of the energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “the density of coalescing agent 506 may be insufficient to achieve full solidification in the second portion when energy is applied”, Pa [00065]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742